t c summary opinion united_states tax_court curtis jay richardson and victoria j richardson petitioners v commissioner of internal revenue respondent docket no 4280-12s filed date curtis jay richardson and victoria j richardson pro sese jenny r casey for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure for respondent also determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure for the issues for decision are whether petitioners are entitled to dependency_exemption deductions for any of their four children entitled to the child_tax_credit for any of their four children and liable for the sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in california when the petition was filed petitioners timely filed their joint federal_income_tax return on the return petitioners claimed dependency_exemption deductions for four children a child_tax_credit and an additional_child_tax_credit petitioners timely filed their joint federal_income_tax return on the return petitioners claimed dependency_exemption deductions for four children and a child_tax_credit the state of california removed petitioners’ four children from their home in and the children did not live with petitioners at any time during or petitioners’ and returns were selected for examination respondent issued to petitioners a notice_of_deficiency for disallowing the claimed dependency_exemption deductions the child_tax_credit and the additional_child_tax_credit and determining a deficiency and an accuracy-related_penalty respondent issued to petitioners a notice_of_deficiency for disallowing the claimed dependency_exemption deductions and the child_tax_credit and determining a deficiency and an accuracy-related_penalty petitioners timely filed a petition disputing the notices of deficiency discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a i dependency_exemption deduction a taxpayer is entitled to a dependency_exemption deduction under sec_151 only if the claimed dependent is a qualifying_child or a qualifying_relative as defined under sec_152 and d sec_152 a qualifying_child includes the taxpayer’s child brother sister stepbrother stepsister or a descendant of any of them see sec_152 and in addition sec_152 provides in pertinent part that an individual is a qualifying_child of the taxpayer only if the child had the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year the child meets specified age requirements and the child did not provide over one-half of his or her own support for the taxable_year all four of the dependency_exemption deductions were claimed with respect to petitioners’ biological children petitioners however have not shown that any of the children resided with them during any part of or similarly petitioners have not made any showing with respect to support of the children the court concludes that none of petitioners’ children is a qualifying_child as defined by sec_152 and as a result petitioners are not entitled to dependency_exemption deductions for any of their children for or ii child_tax_credit subject_to limitations sec_24 provides a credit with respect to each qualifying_child of a taxpayer a portion of the credit may be refundable sec_24 the refundable portion of the credit is commonly referred to as the additional_child_tax_credit sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age as previously mentioned we have determined that petitioners have no qualifying_child within the meaning of sec_152 therefore petitioners are not entitled to a child_tax_credit for or or an additional_child_tax_credit for iii sec_6662 accuracy-related_penalty sec_6662 and b and authorizes the commissioner to impose a penalty equal to of the portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax the commissioner bears the initial burden of production with respect to the taxpayer’s liability for the sec_6662 penalty sec_7491 at trial the commissioner must introduce sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 if the commissioner satisfies his initial burden of production the burden of producing evidence to refute the commissioner’s evidence shifts to the taxpayer and the taxpayer must prove that the penalty does not apply id pincite respondent determined that petitioners were liable for the sec_6662 accuracy-related_penalty due to negligence or disregard of rules or regulations or for a substantial_understatement_of_income_tax for and for purposes of sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard the court need not decide whether petitioners are liable for a sec_6662 penalty for a substantial_understatement_of_income_tax includes any careless reckless or intentional disregard sec_6662 see also 85_tc_934 ‘ negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ quoting marcello v commissioner 380_f2d_499 5th cir aff’g in part remanding in part 43_tc_168 and t c memo sec_1_6662-3 income_tax regs negligence also includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return or any failure to keep adequate books_and_records and to properly substantiate items sec_1_6662-3 income_tax regs respondent has met his burden of production under sec_7491 because petitioners claimed dependency_exemption deductions and child tax_credits in and for children who had been removed from their home in a taxpayer may avoid liability for the sec_6662 penalty by demonstrating that he or she had reasonable_cause for the underpayment and that he or she acted in good_faith with respect to the underpayment sec_6664 sec_1_6664-4 income_tax regs reasonable_cause and good_faith are determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor in determining reasonable_cause and good_faith is the extent of the taxpayer’s effort to assess his or her proper income_tax_liability id see also 136_tc_585 petitioners made no showing regarding their attempts to assess their proper income_tax_liability the court therefore concludes that petitioners are liable for sec_6662 accuracy-related_penalties for negligence for and the term underpayment in sec_6662 means in this case the amount by which the proper tax due exceeds the amount shown on the return petitioners reported a zero tax_liability on their return for after applying the child_tax_credit and they claimed a refundable additional_child_tax_credit of dollar_figure the court has sustained respondent’s determination that petitioners’ correct_tax liability is dollar_figure but respondent computed the accuracy-related_penalty on the basis of an underpayment of dollar_figure dollar_figure dollar_figure in effect treating petitioners’ disallowed dollar_figure of claimed additional_child_tax_credit as a negative_amount of tax refundable credits must be taken into account when determining the amount of tax_shown_on_the_return however the commissioner may not use the refundable additional_child_tax_credit to reduce the amount of tax shown on a return below zero rand v commissioner t c slip op pincite date therefore the accuracy-related_penalty for may be computed only on the basis of an underpayment of dollar_figure we have considered all of petitioners’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
